Title: To Thomas Jefferson from Joshua Dodge, 1 October 1821
From: Dodge, Joshua,Oxnard, Thomas
To: Jefferson, Thomas


            Esteemed Sir
            
              Marseilles
              1st October 1821
          We have the honor to annex a Copy of the letter our Joshua Dodge addressed to you on the 24th Ultimo & to inclose a Duplicate Bill of lading of the articles shipped for your account & risk per Brig Packet. We remain respectfully SirYour most ob. Servts
            Dodge & Oxnard